               Case 20-10343-LSS          Doc 5663       Filed 07/21/21      Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

  In re:                                                   Chapter 11

  BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
  DELAWARE BSA, LLC,                                       (Jointly Administered)
                 Debtors.

                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of Kenneth M. Thomas, Esq., of Fox Swibel Levin & Carroll LLP in this case.

Dated: July 20, 2021                            MORRIS JAMES LLP

                                                /s/ Carl N. Kunz, III
                                                Carl N. Kunz, III (DE Bar No. 3201)
                                                500 Delaware Avenue, Suite 1500
                                                Wilmington, DE 19801
                                                Telephone: (302) 888-6800

             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of Illinois, the United
States Court of Appeals for the Sixth Circuit, and the United States District Court for the Northern
District of Illinois, and submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar with
the Court’s Local Rules and with Standing Order for District Fund revised 8/31/16. I further certify
that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

Dated: July 20, 2021                                     /s/ Kenneth M. Thomas
                                                         Kenneth M. Thomas, Esq.
                                                         FOX SWIBEL LEVIN & CARROLL LLP
                                                         200 W. Madison Street, Suite 3000
                                                         Chicago, IL 60606
                                                         Telephone: (312) 224-1241

                                  ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




       Dated: July 21st, 2021                          LAURIE SELBER SILVERSTEIN
       Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE

13004791/1
